DETAILED ACTION
Status of Claims: Claims 1-10 and 19-28 are currently pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I: Claims 1-10 and 19-20 in the reply filed on 05/17/2022 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 10, 19-24, and 28 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Papasakellariou et al. (US 20140293893 A1).
Regarding claim 1, Papasakellariou et al. disclose a method for wireless communication, comprising: detecting at least one downlink transmission on a set of downlink resources (paragraph [0187]; PDSCH transmissions in multiple respective TTIs); and transmitting a set of signals on a set of uplink resources based on the detecting (paragraph [0100]; UE transmits HARQ-ACK information bits for PDSCH transmissions for a respective TTI), wherein the set of downlink resources is associated with the set of uplink resources (paragraph [0100]; PUSCH or PUCCH transmissions are configured for HARQ-ACK signal transmissions for PDSCH receptions (scheduled downlink transmissions for the TTIs)), and wherein a portion of a first of the set of signals is identical to a portion of a second of the set of signals (paragraph [0100]; a value for each HARQ-ACK information bit of HARQ-ACK information bits (indications) represents by a same HARQ-ACK bit value (NACK when absence of data reception or incorrect detection)).
Regarding claim 2, Papasakellariou et al. further suggest wherein the set of downlink resources comprise one or more time units scheduled for physical downlink shared channel (PDSCH) transmissions (paragraph [0187]; PDSCH transmissions in multiple respective TTIs), and wherein the set of uplink resources comprise two or more time units scheduled for physical uplink control channel (PUCCH) or physical uplink shared channel (PUSCH) transmissions (paragraph [0100]; PUSCH or PUCCH transmissions are configured for HARQ-ACK signal transmissions for PDSCH receptions (scheduled downlink transmissions for the TTIs)).  
Regarding claim 3, Papasakellariou et al. further suggest wherein the set of signals comprise one or more hybrid automatic repeat request (HARQ) acknowledgement (ACK) indications, and wherein at least one of the one of more HARQ-ACK indications comprises an acknowledgement (ACK) or a negative acknowledgement (NACK) (paragraph [0100]; HARQ-ACK information bits are transmitted for PDSCH transmission (NACK when absence of data reception or incorrect detection)).  
Regarding claim 4, Papasakellariou et al. further suggest transmitting a first HARQ-ACK indication in a first of the two or more time units scheduled for PUCCH or PUSCH transmissions (paragraph [0088]; PUSCH of HARQ-ACK information for transmissions of PDSCH applies for a first UL TTI, second UL TTI or both first and second UL TTIs).  
Regarding claim 5, Papasakellariou et al. further suggest transmitting the first HARQ-ACK indication and a second HARQ-ACK indication in a second of the two or more time units scheduled for PUCCH or PUSCH transmissions (paragraph [0088]; PUSCH of HARQ-ACK information for respective transmission of PDSCH applies for a first UL TTI, second UL TTI or both first and second UL TTIs).  
Regarding claim 6, Papasakellariou et al. further suggest wherein the detecting the at least one downlink transmission comprises:156900563.1Inventor Xianghui Han et al.Docket No.: 125096-8057.US00 Appl. No. : 16/986,055Filed : August 5, 2020Page: 3 of 8detecting the at least one downlink transmission in a first time unit and a second time unit of the one or more time units scheduled for PDSCH transmissions (paragraph [0113] and fig. 9; PDSCH transmissions are scheduled in first and second TTIs (950, 952 or 940, 942) when bundling window size of M DL TTIs equals to 5 or 4).  
Regarding claim 10, Papasakellariou et al. further suggest wherein the one or more time units or the two or more time units are selected from a transmission time interval (TTI), a shortened TTI (sTTI), a timeslot in a Long Term Evolution (LTE) Advanced system, or a timeslot in a New Radio (NR) system (paragraph [0187]; PDSCH transmissions in multiple respective TTIs) (paragraph [0080]).
Regarding claim 19, Papasakellariou et al. disclose an apparatus for wireless communication, comprising: a processor configured to: detect at least one downlink transmission on a set of downlink resources (paragraph [0187]; PDSCH transmissions in multiple respective TTIs); and transmit a set of signals on a set of uplink resources based on the detecting (paragraph [0100]; UE transmits HARQ-ACK information bits for PDSCH transmissions for a respective TTI), wherein the set of downlink resources is associated with the set of uplink resources (paragraph [0100]; PUSCH or PUCCH transmissions are configured for HARQ-ACK signal transmissions for PDSCH receptions (scheduled downlink transmissions for the TTIs)), and wherein a portion of a first of the set of signals is identical to a portion of a second of the set of signals (paragraph [0100]; a value for each HARQ-ACK information bit of HARQ-ACK information bits (indications) represents by a same HARQ-ACK bit value (NACK when absence of data reception or incorrect detection)).
Regarding claim 20, Papasakellariou et al. further suggest wherein the set of downlink resources comprise one or more time units scheduled for physical downlink shared channel (PDSCH) transmissions (paragraph [0187]; PDSCH transmissions in multiple respective TTIs), and wherein the set of uplink resources comprise two or more time units scheduled for physical uplink control channel (PUCCH) or physical uplink shared channel (PUSCH) transmissions (paragraph [0100]; PUSCH or PUCCH transmissions are configured for HARQ-ACK signal transmissions for PDSCH receptions (scheduled downlink transmissions for the TTIs)).  
Regarding claim 21, Papasakellariou et al. further suggest wherein the set of signals comprise one or more hybrid automatic repeat request (HARQ) acknowledgement (ACK) indications, and wherein at least one of the one of more HARQ-ACK indications comprises an acknowledgement (ACK) or a negative acknowledgement (NACK) (paragraph [0100]; HARQ-ACK information bits are transmitted for PDSCH transmission (NACK when absence of data reception or incorrect detection)).  
Regarding claim 22, Papasakellariou et al. further suggest transmitting a first HARQ-ACK indication in a first of the two or more time units scheduled for PUCCH or PUSCH transmissions (paragraph [0088]; PUSCH of HARQ-ACK information for transmissions of PDSCH applies for a first UL TTI, second UL TTI or both first and second UL TTIs).  
Regarding claim 23, Papasakellariou et al. further suggest transmitting the first HARQ-ACK indication and a second HARQ-ACK indication in a second of the two or more time units scheduled for PUCCH or PUSCH transmissions (paragraph [0088]; PUSCH of HARQ-ACK information for respective transmission of PDSCH applies for a first UL TTI, second UL TTI or both first and second UL TTIs).  
Regarding claim 24, Papasakellariou et al. further suggest wherein the detect the at least one downlink transmission is performed by the processor by being configured to: detect the at least one downlink transmission in a first time unit and a second time unit of the one or more time units scheduled for PDSCH transmissions (paragraph [0113] and fig. 9; PDSCH transmissions are scheduled in first and second TTIs (950, 952 or 940, 942) when bundling window size of M DL TTIs equals to 5 or 4).
Regarding claim 28, Papasakellariou et al. further suggest wherein the one or more time units or the two or more time units are selected from a transmission time interval (TTI), a shortened TTI (sTTI), a timeslot in a Long Term Evolution (LTE) Advanced system, or a timeslot in a New Radio (NR) system (paragraph [0187]; PDSCH transmissions in multiple respective TTIs) (paragraph [0080]).
Allowable Subject Matter
Claims 7-9 and 25-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG-CHUONG Q VU whose telephone number is (571)270-3945. The examiner can normally be reached Monday-Friday (9:30-5:30 PM EST.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AYAZ SHEIKH can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HOANG-CHUONG Q. VU
Primary Examiner
Art Unit 2476



/HOANG-CHUONG Q VU/           Primary Examiner, Art Unit 2476